IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

AARON L. KAISER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4409

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed February 5, 2015.

Petition – Ineffective Assistance of Counsel – Original Jurisdiction.

Aaron L. Kaiser, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.